Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.		
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Lim (US. 2011/0311858 A1) teaches “A battery connector comprising: a conductive plate configured to contact a first battery and a second battery so as to electrically connect the first battery and the second battery to each other, the conductive plate not having a through-hole; an upper fixer configured to be coupled to the first battery; and a lower fixer configured to be coupled to the second battery.”(Battery connector 100, conductive plate 120, first battery B2, second battery B1, and upper fixer 124)
Lim (US. 2011/0311858 A1) does not teach “wherein the lower fixer comprises a fixing latch extending downwards from a lower surface of the conductive plate, and wherein the fixing latch is configured to be inserted into a recess formed in a top cap of the second battery, whereby the fixing latch is coupled to the second battery.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2 and 5-9 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 3 Lim (US. 2011/0311858 A1) teaches “A battery connector comprising: a conductive plate configured to contact a first battery and a second battery so as to electrically connect the first battery and the second battery to each other, the conductive plate not having a through-hole, an upper fixer configured to be coupled to the first battery, and a lower fixer configured to be coupled to the second battery, wherein the conductive plate is configured to contact a negative electrode terminal of the first battery and to contact a positive electrode terminal of the second battery.”(Battery connector 100, conductive plate 120, first battery B2, second battery B1, and upper fixer 124)
Lim (US. 2011/0311858 A1) does not teach “wherein the upper fixer comprises: an extension member extending upwards from an upper surface of the conductive plate; and a fixing protrusion formed on an inside of the extension member, the fixing protrusion configured to be coupled to a groove or a step formed at a negative electrode side of the first battery.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 3, these limitations, in combination with remaining limitations of the amended claim 3, are neither taught nor suggested by the prior art of record, therefore the amended claim 3 is allowable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Marukawa et al. (US. 5,900,332) teaches “A battery connector comprising: a conductive plate configured to contact a first battery and a second battery so as to electrically connect the first battery and the second battery to each other; an upper fixer configured to be coupled to the first battery; and a lower fixer configured to be coupled to the second battery, the lower fixer including a fixing latch extending downwards from a lower surface of the conductive plate, wherein the fixing latch is configured to be inserted into a recess formed in a top cap of the secondary battery, whereby the fixing latch is coupled to the second battery.”(Conductive plate 5, first battery 100A, and second battery 100B)
Marukawa et al. (US. 5,900,332) does not teach “wherein the recess formed in the top cap of the second battery comprises: wherein the recess formed in the top cap of the second battery comprises: a vertical recess, into which the fixing latch is coupled in a vertical direction; and a horizontal recess, into which the fixing latch is coupled in a horizontal direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831